EXHIBIT 10.1

 



EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of the 27th day of May, 2014 (the “Effective Date”), by and between
RestorGenex Corporation, a Nevada corporation with an address at 1800 Century
Park East, 6th Floor, Los Angeles, CA 90067 (the “Company”), and Phillip B.
Donenberg, a natural person (“Executive”).

W I T N E S E T H:

WHEREAS, Executive desires to be employed by the Company as its Chief Financial
Officer (the “Position”) and the Company wishes to employ Executive in such
capacity.

NOW, THEREFORE, in consideration of the foregoing recitals and the respective
covenants and agreements of the parties contained in this document, the Company
and Executive hereby agree as follows:

1.                  Employment and Duties. The Company agrees to employ and
Executive agrees to serve in the Position effective as of the Effective Date.
The duties and responsibilities of Executive shall include the duties and
responsibilities as the Board of Directors of the Company (the “Board”) may from
time to time assign to Executive comparable with the duties and responsibilities
of a Chief Financial Officer of a corporation.

Executive shall devote substantially all of his business hours, and during such
time, will make the best use of Executive’s attention and energies to the
business of the Company. Nothing in this Section 1 shall prohibit Executive from
(a) subject to the Board’s approval, serving as a member of the board of
directors of up to two (2) for-profit entities, (b) serving as a director or
trustee of any charitable or educational organization or (c) engaging in civic,
educational, religious, charitable or other community or non-profit activities;
provided, that none of such activities materially interfere with the performance
of the duties and responsibilities of Executive under this Agreement and do not
violate the terms of Section 13.

2.                  Employment Period. The Executive’s employment under this
Agreement will commence on the Effective Date and will continue through the
third (3rd) anniversary of such date (the “Initial Term Expiration Date”);
provided, that upon the Initial Term Expiration Date, and each subsequent
anniversary of such date, if applicable, the term of the Executive’s employment
under this Agreement will automatically be extended by one (1) year, unless
either party provides the other party with written notice at least ninety (90)
days before the Initial Term Expiration Date, or such subsequent anniversary of
such date, if applicable, of such party’s decision not to extend the term of
employment under this Agreement. Notwithstanding the foregoing, the Executive’s
employment under this Agreement may be terminated at any time, before or after
the Initial Term Expiration Date, in accordance with Section 11. The term of the
Executive’s employment under this Agreement is the “Employment Period.”

1

 



3.                  Place of Employment. The principal location of Executive’s
employment shall be in the Chicago, Illinois (and its suburban) area. The
parties acknowledge, however, that Executive may be required to travel in
connection with the performance of his duties hereunder and shall spend
substantial time at the Company’s Boston office as necessary to perform his
duties.

4.                  Base Salary. For all services to be rendered by Executive
pursuant to this Agreement, the Company agrees to pay Executive during the
Employment Period a base salary (the “Base Salary”) at an annual rate of at
least Three Hundred Thirty Five Thousand Dollars ($335,000) during the
Employment Period, with at least annual review and Base Salary increases as
approved by the Board or the Compensation Committee of the Board (the
“Compensation Committee”). In no event shall the Base Salary be decreased during
the Employment Period. The Base Salary shall be paid in periodic installments in
accordance with the Company’s regular payroll practices.

5.                  Annual Bonus. Executive shall have the opportunity to earn a
bonus with respect to each year during the Employment Period, based upon
Executive’s achievement of performance objectives set by the Board or the
Compensation Committee after consultation with Executive, with a targeted bonus
opportunity of forty-five percent (45%) of Executive’s Base Salary for such year
(the “Annual Bonus”), with the potential to earn a higher bonus for above target
performance. The foregoing notwithstanding, the amount of any such grant shall
be at the discretion of the Board of Directors. Any Annual Bonus shall be paid
no later than March 15th of the calendar year immediately following the calendar
year to which the Annual Bonus relates. The amount of the Annual Bonus target
shall be reviewed by the Board or the Compensation Committee on an annual basis.
In no event shall the Annual Bonus targeted bonus opportunity be less than
forty-five percent (45%) during the Employment Period

6.                  Severance Compensation. Upon termination of Executive’s
employment during the Employment Period by the Company, other than for Cause or
by the Executive for Good Reason, Executive shall receive the severance benefits
described in this Section 6.

(a)                Executive shall receive an amount equal to twelve (12) months
of Executive’s monthly Base Salary in effect as of the date of termination plus
the pro-rata Annual Bonus amount of forty-five percent (45%) of annual Base
Salary, (the “Separation Payment”); provided, that no later than fifty (50) days
after Executive terminates employment he executes an agreement releasing the
Company and its affiliates from any liability associated with this Agreement
substantially in the form attached as Exhibit A (or such other form mutually
agreed upon by the parties ) (the “Release”) and all time periods imposed by law
permitting cancellation or revocation of such Release by Executive shall have
passed or expired. Subject to anything to the contrary in Section 11(d)(3) and
Section 15, the Separation Payment shall be paid in accordance with the
customary payroll practices of the Company with the first payment made on the
payroll date that first follows the date the revocation period of the Release
has ended (without any revocation by Executive).

(b)               Subject to Executive’s timely election of continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), with respect to the Company’s group health insurance plans in
which the Executive (and his spouse and other dependents) participated
immediately prior to the termination date (the “COBRA Continuation Coverage”),
the Company will reimburse Executive for the amount Executive pays for COBRA
Continuation Coverage for himself and his spouse and other dependents during the
Premium Reimbursement Period (the “COBRA Premium Reimbursements”). The “Premium
Reimbursement Period” is the period that begins on the date Executive terminates
employment and ends on the earlier of: (1) the twelfth (12th) month after the
termination date and (2) the date on which Executive’s eligibility for COBRA
Continuation Coverage under the Company’s group health plans ends (which may be
the date on which Executive becomes covered by another employer’s group health
plan because of reemployment or otherwise).

2

 



(c)                If Executive experiences a Change of Control Termination
during the Employment Period, then Executive will be entitled to the benefits
described in this Section 6(c), in lieu of the benefits described in Sections
6(a) and 6(b). A “Change of Control Termination” means termination of
Executive’s employment by Executive for Good Reason or any involuntary
termination of Executive’s employment by the Company (or its successor), other
than for Cause, within the period beginning on the date of a Change of Control
and ending twelve (12) months from the date of the Change of Control or prior to
a Change of Control if Executive’s termination of employment was either a
condition of the Change of Control or was at the request or insistence of a
person related to the Change of Control.

(1)               Executive shall receive an amount equal to twenty-four (24)
months of Executive’s monthly Base Salary in effect as of the date of
termination plus two (2) times the Annual Bonus amount of forty-five percent
(45%) of annual Base Salary (the “Change of Control Separation Payment”);
provided, that no later than fifty (50) days after Executive terminates
employment he executes the Release and all time periods imposed by law
permitting cancellation or revocation of such Release by Executive shall have
passed or expired. Subject to anything to the contrary in Section 11(d)(3) and
Section 15, the Change of Control Separation Payment shall be paid in a single
lump sum payment within ten (10) business days after Executive returns the
signed Release and the revocation period has expired without Executive revoking
the Release.

(2)               Subject to Executive’s timely election of COBRA Continuation
Coverage, the Company will reimburse Executive for the amount Executive pays for
COBRA Continuation Coverage during the Change of Control Premium Reimbursement
Period (the “Change of Control COBRA Premium Reimbursements”). The “Change of
Control Premium Reimbursement Period” is the period that begins on the date
Executive terminates employment and ends on the earlier of: (1) the eighteenth
(18th) month after the termination date and (2) the date on which Executive’s
eligibility for COBRA continuation coverage under the Company’s group health
plans ends (which may be the date on which Executive becomes covered by another
employer’s group health plan because of reemployment or otherwise).

(d)               The Company shall deduct, from all Separation Payments and
Change of Control Severance Payments, all applicable taxes including income tax,
FICA and FUTA, and other appropriate deductions.

7.                  Equity Awards. Executive shall receive an initial grant of
Two Hundred and Fifty Thousand (250,000) stock options to purchase the Company’s
common stock (subject to adjustment for stock splits, stock dividends and other
similar changes in the Company’s common stock). Such initial stock option(s)
shall have a per share exercise price equal to the fair market value of a share
of the Company’s common stock on the date of grant and shall vest quarterly
while employed and over the three (3) initial term of Executive’s employment. In
addition to such initial stock option(s), the Board or Compensation Committee
shall review Executive’s long-term compensation at least annually and, after
consultation with Executive, shall consider granting annual additional equity
awards under the RestorGenex Incentive Compensation Plan (or any successor or
replacement plan adopted by the Board and approved by the stockholders of the
Company) (the “Plan”) as the Board or Compensation Committee may from time to
time determine (the “Equity Awards”). The Equity Awards shall be subject to the
applicable Plan terms and conditions; provided, however, that the vesting of the
Equity Awards shall accelerate and become immediately vested and exercisable
upon a Change of Control and the Equity Awards shall be subject to any
additional terms and conditions as are provided herein or in any award
agreement, which shall supersede any conflicting provisions governing Equity
Awards provided under the Plan.

3

 



8.                  Clawback Rights. All amounts paid to Executive by the
Company relating solely to incentive-based compensation granted during the
Employment Period (collectively, the “Clawback Benefits”) shall be subject to
“Clawback Rights” as follows: during the period that Executive is employed by
the Company and upon the termination or expiration of Executive’s employment and
for a period of eighteen (18) months thereafter, if any of the following events
occur, Executive agrees to repay or surrender to the Company Clawback Benefits
if a restatement (a “Restatement”) of any financial results from which any
Clawback Benefits to Executive shall have been determined (such restatement
resulting from material non-compliance of the Company with any financial
reporting requirement under the federal securities laws and shall not include a
restatement of financial results resulting from subsequent changes in accounting
pronouncements or requirements which were not in effect on the date the
financial statements were originally prepared), then Executive agrees to
immediately repay or surrender upon demand by the Company any Clawback Benefits
which were determined by reference to any Company financial results which were
later restated, to the extent the Clawback Benefits amounts paid exceed the
Clawback Benefits amounts that would have been paid, based on the restatement of
the Company’s financial information All Clawback Benefits amounts resulting from
such Restatements shall be retroactively adjusted by the Compensation Committee
(or the Board, if there is no Compensation Committee) to take into account the
restated results and if any excess portion of the Clawback Benefits resulting
from such restated results is not so repaid or surrendered by Executive within
one hundred eighty (180) days of the revised calculation being provided to
Executive by the Company following a publicly announced restatement, the Company
shall have the right to take any and all action to effectuate such adjustment.
For the avoidance of doubt, the Company and Executive agree and acknowledge that
this Section 8 is specifically limited to the Company clawing back only
incentive-based compensation when it is finally determined (in accordance with
the timeline set forth herein), following a Restatement of the financial results
that, in the first instance, the incentive-based compensation should not have
been paid.

The amount of Clawback Benefits to be repaid or surrendered to the Company shall
be reasonably determined by the Compensation Committee (or the Board, if there
is no Compensation Committee) and applicable law, rules and regulations. All
determinations by the Compensation Committee (or the Board, if there is no
Compensation Committee) with respect to the Clawback Rights shall be final and
binding on the Company and Executive. The parties acknowledge it is their
intention that the foregoing Clawback Rights as relates to Restatements conform
in all respects to the provisions of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 (the “Dodd Frank Act”) and requires recovery of
all “incentive-based” compensation, pursuant to the provisions of the Dodd Frank
Act and any and all rules and regulations promulgated thereunder from time to
time in effect. Accordingly, the terms and provisions of this Agreement shall be
deemed automatically amended from time to time to assure compliance with the
Dodd Frank Act and such rules and regulation as hereafter may be adopted and in
effect.

4

 



9.                  Expenses. Executive shall be entitled to prompt
reimbursement by the Company for all reasonable ordinary and necessary travel
(including, but not limited to, travel to the Company’s Boston office),
entertainment, and other expenses incurred by Executive while employed (in
accordance with the policies and procedures established by the Company for its
senior executive officers) in the performance of his duties and responsibilities
under this Agreement; provided, that Executive shall properly account for such
expenses in accordance with Company policies and procedures.

10.              Other Benefits; Vacation. During the Employment Period,
Executive shall be eligible to participate in incentive, stock purchase,
savings, retirement (401(k)), and welfare benefit plans including, without
limitation, health, medical, dental, vision, life (including accidental death
and dismemberment) and disability insurance plans (collectively, “Benefit
Plans”), in substantially the same manner and at substantially the same levels
as the Company makes such opportunities available to the Company’s managerial or
salaried executive employees. During the Employment Period, Executive shall be
entitled to accrue, on a pro rata basis, twenty-two (22) paid vacation days per
year, which if not taken will be carried forward. Vacation shall be taken at
such times as are mutually convenient to Executive and the Company and no more
than ten (10) consecutive days shall be taken at any one time without the
advance approval of the Board.

11.              Termination of Employment.

(a)                Death. If Executive dies during the Employment Period, this
Agreement and Executive’s employment with the Company shall automatically
terminate and the Company shall have no further obligations to Executive or his
heirs, administrators or executors with respect to compensation and benefits
accruing thereafter, except for the obligation to pay to Executive’s heirs,
administrators or executors (1) any earned but unpaid Base Salary, unpaid pro
rata Annual Bonus for the current year through the date of death, reimbursement
of any and all reasonable expenses paid or incurred by Executive in connection
with and related to the performance of his duties and responsibilities for the
Company during the period ending on the date of death and (2) any accrued but
unused vacation time through the date of death in accordance with Company policy
(other than any limits on carry-over of vacation accruals that conflict with
Section 10). The Company shall deduct, from all payments made hereunder, all
applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions. In addition, Executive’s spouse and other dependents shall be
entitled to COBRA Premium Reimbursements.

5

 



(b)               Disability. In the event that, during the term of this
Agreement Executive shall be prevented from performing his duties and
responsibilities hereunder to the full extent required by the Company by reason
of Disability (as defined below), this Agreement and Executive’s employment with
the Company shall automatically terminate and the Company shall have no further
obligations or liability to Executive or his heirs, administrators or executors
with respect to compensation and benefits accruing thereafter, except for the
obligation to pay Executive or his heirs, administrators or executors (1) any
earned but unpaid Base Salary, unpaid pro rata Annual Bonus for the current year
through the date of termination of employment, reimbursement of any and all
reasonable expenses paid or incurred by Executive in connection with and related
to the performance of his duties and responsibilities for the Company during the
period ending on the termination date and (2) any accrued but unused vacation
time through the termination date in accordance with Company policy (other than
any limits on carry-over of vacation accruals that conflict with Section 10).
The Company shall deduct, from all payments made hereunder, all applicable
taxes, including income tax, FICA and FUTA, and other appropriate deductions
through the last date of Executive’s employment with the Company. In addition,
Executive shall be entitled to COBRA Premium Reimbursements. For purposes of
this Agreement, “Disability” shall mean a physical or mental disability that
prevents the performance by Executive, with or without reasonable accommodation,
of his duties and responsibilities hereunder for a period of not less than an
aggregate of three (3) months during any twelve (12) consecutive months;
provided, if Executive is a qualified person with a disability under the
Americans With Disabilities Act or applicable state law, the Company will make
reasonable accommodations to the known physical or mental limitations of
Executive including, but not limited to, consideration of whether extending the
three month period would constitute a reasonable accommodation.

(c)                Cause.

(1)               At any time during the Employment Period, the Company may
terminate this Agreement and Executive’s employment hereunder for Cause. For
purposes of this Agreement, “Cause” shall consist of a termination due to the
following, as specified in the written notice of termination (and in each case
following written notice a failure by Executive to cure within thirty (30) days
of such notice except as to clauses (E) or (F) which shall not be subject to
cure: (A) Executive’s failure to substantially perform the fundamental duties
and responsibilities associated with Executive’s position, including Executive’s
failure or refusal to carry out reasonable instructions; (B) Executive’s
material breach of any material written Company policy; (C) Executive’s gross
misconduct in the performance of Executive’s duties for the Company; (D)
Executive’s material breach of the terms of this Agreement; (E) Executive’s
conviction of any fraudulent or felony criminal offense or any other criminal
offense which reflects adversely on the Company or reflects conduct or character
that the Board reasonably concludes is inconsistent with continued employment;
or (F) Executive’s conviction of any criminal conduct that is a “statutory
disqualifying event” (as defined under federal securities laws, rules and
regulations).

(2)               Prior to any termination for Cause, and following the thirty
(30) day cure period provided for in Section 11(c)(1) hereof, Executive will be
given five (5) business days written notice specifying the alleged Cause event
and will be entitled to appear (with counsel) before the full Board to present
information regarding his views on the Cause event, and after such hearing,
there is at least a majority vote of the full Board (other than Executive) to
terminate him for Cause. After providing the notice in foregoing sentence, the
Board may suspend Executive with full pay and benefits until a final
determination pursuant to this Section 11(c) has been made.

6

 



(3)               Upon termination of this Agreement for Cause, the Company
shall have no further obligations or liability to Executive or his heirs,
administrators or executors with respect to compensation and benefits
thereafter, except for the obligation to pay Executive any earned but unpaid
Base Salary, reimbursement of any and all reasonable expenses paid or incurred
by Executive in connection with and related to the performance of his duties and
responsibilities for the Company during the period ending on the termination
date, and any accrued but unused vacation time through the termination date in
accordance with Company policy (other than any limits on carry-over of vacation
accruals that conflict with Section 10). The Company shall deduct, from all
payments made hereunder, all applicable taxes, including income tax, FICA and
FUTA, and other appropriate deductions.

(d)               Good Reason and Without Cause.

(1)               At any time during the Employment Period, subject to the
conditions set forth in Section 11(d)(2) below, Executive may terminate this
Agreement and Executive’s employment with the Company for “Good Reason.” For
purposes of this Agreement, “Good Reason” shall mean any of the following
actions taken by the Company or a successor corporation or entity without
Executive’s consent: (A) material reduction of Executive’s base compensation;
(B) material reduction in Executive’s title, authority, duties or
responsibilities; (C) failure or refusal of a successor to the Company to
materially assume the Company’s obligations under this Agreement in the event of
a Change of Control; (D) subject to section 3 regarding travel to the Boston
office, relocation of Executive’s the Job Site that results in an increase in
Executive’s one-way driving distance by more than fifty (50) miles from
Executive’s then-current principal residence; or (E) any other material breach
by the Company of this Agreement.

(2)               Executive shall not be entitled to terminate this Agreement
for Good Reason unless and until (i) he has delivered written notice to the
Company within ninety (90) days of the date upon which the facts giving rise to
Good Reason occurred of his intention to terminate this Agreement and his
employment with the Company for Good Reason, which notice specifies in
reasonable detail the circumstances claimed to provide the basis for such
termination for Good Reason, (ii) the Company shall not have eliminated the
circumstances constituting Good Reason within thirty (30) days of its receipt
from Executive of such written notice and (iii) Executive terminates employment
with the Company no later than two (2) years after the initial date of the
circumstances claimed to provide the basis for such termination for Good Reason.

(3)               In the event that Executive terminates this Agreement and his
employment with the Company for Good Reason or the Company terminates this
Agreement and Executive’s employment with the Company without Cause, the Company
shall pay or provide to Executive (or, following his death, to Executive’s
heirs, administrators or executors) the Separation Payment and COBRA Premium
Reimbursements or, if applicable, the Change of Control Separation Payment and
Change of Control COBRA Premium Reimbursements. The Company shall deduct, from
all payments made hereunder, all applicable taxes, including income tax, FICA
and FUTA, and other appropriate deductions.

7

 



(e)                Without “Good Reason” by Executive. At any time during the
term of this Agreement, Executive shall be entitled to terminate this Agreement
and Executive’s employment with the Company without Good Reason by providing
prior written notice of at least thirty (30) days to the Company. Upon
termination by Executive of this Agreement or Executive’s employment with the
Company without Good Reason, the Company shall have no further obligations or
liability to Executive or his heirs, administrators or executors with respect to
compensation and benefits thereafter, except for the obligation to pay Executive
any earned but unpaid Base Salary, reimbursement of any and all reasonable
expenses paid or incurred by Executive in connection with and related to the
performance of his duties and responsibilities for the Company during the period
ending on the termination date, and any accrued but unused vacation time through
the termination date in accordance with Company policy (other than any limits on
carry-over of vacation accruals that conflict with Section 10). The Company
shall deduct, from all payments made hereunder, all applicable taxes, including
income tax, FICA and FUTA, and other appropriate deductions.

(f)                Change of Control. For purposes of this Agreement, “Change of
Control” shall mean the occurrence of any one or more of the following: (i) the
accumulation (if over time, in any consecutive twelve (12) month period),
whether directly, indirectly, beneficially or of record, by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended) of 50.1% or more of the shares of
the outstanding common stock of the Company, whether by merger, consolidation,
sale or other transfer of shares of Company common stock (other than a merger or
consolidation where the stockholders of the Company prior to the merger or
consolidation are the holders of a majority of the voting securities of the
entity that survives such merger or consolidation), (ii) a sale of all or
substantially all of the assets of the Company or (iii) during any period of
twelve (12) consecutive months, the individuals who, at the beginning of such
period, constitute the Board, and any new director whose election by the Board
or nomination for election by the Company’s stockholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors at the beginning of the 12-month period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the Board; provided, however, that the
following acquisitions shall not constitute a Change of Control for the purposes
of this Agreement: (A) any acquisitions of Company common stock or securities
convertible, exercisable or exchangeable into Company common stock directly from
the Company or (B) any acquisition of Company common stock or securities
convertible, exercisable or exchangeable into Company common stock by any
employee benefit plan (or related trust) sponsored by or maintained by the
Company. Notwithstanding the foregoing, for purposes of determining whether
Executive has a Change of Control Termination, Change of Control will only occur
if such event constitutes a “Change in Control Event” as defined under Treasury
Regulations issued under Code Section 409A.

(g)               Any termination of Executive’s employment by the Company or by
Executive (other than termination by reason of Executive’s death) shall be
communicated by written Notice of Termination to the other party of this
Agreement. For purposes of this Agreement, a “Notice of Termination” shall mean
a written notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated, provided, however, failure to
provide timely notification shall not affect the employment status of Executive.

8

 



(h)               Regardless of whether Executive signs and does not revoke the
Release, Executive (or in the event of his death, Executive’s estate) upon
termination of employment Executive will receive payment for (i) all reasonable
expenses paid or incurred by Executive in connection with and related to the
performance of his duties and responsibilities for the Company during the period
ending on the termination date, (ii) any accrued but unused vacation time
through the termination date in accordance with Company policy (other than any
limits on carry-over of vacation accruals that conflict with Section 10); and
(iii) unpaid Base Salary earned through the termination date and unpaid pro rata
annual Bonus, if any, for the current year through the termination date.

12.              Confidential Information.

(a)                Disclosure of Confidential Information. Executive recognizes,
acknowledges and agrees that he has had and will continue to have access to
secret and confidential information regarding the Company, its subsidiaries and
their respective businesses (“Confidential Information”), including but not
limited to, its products, methods, formulas, software code, patents, sources of
supply, customer dealings, data, know-how, trade secrets and business plans,
provided such information is not in or does not hereafter become part of the
public domain, or become known to others through no fault of Executive.
Executive acknowledges that such information is of great value to the Company,
is the sole property of the Company, and has been and will be acquired by him in
confidence. In consideration of the obligations undertaken by the Company
herein, Executive will not, at any time, during or after his employment
hereunder, reveal, divulge or make known to any person, any information acquired
by Executive during the course of his employment, which is treated as
confidential by the Company, and not otherwise in the public domain. The
provisions of this Section 12 shall survive the termination of Executive’s
employment hereunder for a period of three (3) years. Information will not be
deemed to be Confidential Information if: (i) the information was in Executive’s
possession or within Executive’s knowledge before the Company disclosed it to
Executive; (ii) the information was or became generally known to those who could
take economic advantage of it; (iii) Executive obtained the information from a
third party that was not known by Executive to be bound by a confidentiality
agreement or other obligation of confidentiality to the Company or any other
party with respect to such information; or (iv) Executive is required to
disclose the information pursuant to legal process (e.g., a subpoena), provided
that Executive notifies the Company promptly upon receiving or becoming aware of
such legal process.

(b)               Executive affirms that he will not rely upon the protected
trade secrets or confidential or proprietary information of any prior
employer(s) in providing services to the Company or its subsidiaries.

(c)                In the event that Executive’s employment with the Company
terminates for any reason, Executive shall deliver forthwith to the Company or
destroy any and all originals and copies, including those in electronic or
digital formats, of Confidential Information; provided, however, Executive shall
be entitled to retain (i) papers and other materials of a personal nature,
including, but not limited to, photographs, correspondence, personal diaries,
calendars and rolodexes, personal files and phone books, (ii) information
showing his compensation or relating to reimbursement of expenses, (iii)
information that he reasonably believes may be needed for tax and estate
planning purposes and (iv) copies of plans, programs and agreements relating to
his employment, or termination thereof, with the Company.

9

 



13.              Non-Solicitation.

(a)                Executive agrees and acknowledges that the restrictions set
forth herein are reasonable and necessary and do not impose undue hardship or
burdens on Executive. Executive also acknowledges that the products and services
developed or provided by the Company, its affiliates and/or its clients or
customers are or are intended to be sold, provided, licensed and/or distributed
to customers and clients primarily in and throughout the United States (the
“Territory”) (to the extent the Company comes to operate, either directly or
through the engagement of a distributor or joint or co-venturer, or sell a
significant amount of its products and services to customers located, in areas
other than the United States during the term of the Employment Period, the
definition of Territory shall be automatically expanded to cover such other
areas), and that the Territory, scope of prohibited competition, and time
duration set forth in the non-competition restrictions set forth below are
reasonable and necessary to maintain the value of the Confidential Information
of, and to protect the goodwill and other legitimate business interests of, the
Company, its affiliates and/or its clients or customers. The provisions of this
Section 13 shall survive the termination of Executive’s employment hereunder.

(b)               Executive hereby agrees and covenants that he shall not
without the prior written consent of the Company, directly or indirectly, in any
capacity whatsoever, including, without limitation, as an employee, employer,
consultant, principal, partner, shareholder, officer, director or any other
individual or representative capacity (other than (i) as a holder of less than
ten (10%) percent of the outstanding securities of a Company whose shares are
traded on any national securities exchange or (ii) as a limited partner, passive
minority interest holder in a venture capital fund, private equity fund or
similar investment entity which holds or may hold an equity or debt position in
portfolio companies that are competitive with the Company; provided however,
that Executive shall be precluded from serving as an operating partner, general
partner, manager or governing board designee with respect to such portfolio
companies), or whether on Executive’s own behalf or on behalf of any other
person or entity or otherwise howsoever, engage in the activities described in
Paragraphs (1), (2) and (3) below during the Employment Period and one (1) year
following the end of the Employment Period, within the Territory:

(1)               Recruit, solicit or hire, or attempt to recruit, solicit or
hire, any employee, or independent contractor of the Company to leave the
employment (or independent contractor relationship) thereof, whether or not any
such employee or independent contractor is party to an employment agreement, for
the purpose of competing with the business of the Company;

(2)               Attempt in any manner to solicit or accept from any customer
of the Company, with whom Executive had significant contact during Executive’s
employment by the Company (whether under this Agreement or otherwise), business
of the kind or competitive with the business done by the Company with such
customer or to persuade or attempt to persuade any such customer to cease to do
business or to reduce the amount of business which such customer has customarily
done or might do with the Company, or if any such customer elects to move its
business to a person other than the Company, provide any services of the kind or
competitive with the business of the Company for such customer, or have any
discussions regarding any such service with such customer, on behalf of such
other person; or

10

 



(3)               Interfere with any relationship, contractual or otherwise,
between the Company and any other party, including, without limitation, any
supplier, distributor, co-venturer or joint venturer of the Company, for the
purpose of soliciting such other party to discontinue or reduce its business
with the Company.

With respect to the activities described in Paragraphs (1), (2) and (3), above,
the restrictions of this Section 13(b) shall continue during the Employment
Period and one (1) year after the end of the Employment Period; provided,
however, that if Executive’s employment is terminated by Executive for Good
Reason or by the Company without Cause, then the restrictions of this Section
13(b) shall terminate concurrently with the end of the Employment Period and
shall be of no further effect. In the event that any provision of this
Section 13 is determined by a court to be unenforceable, such provision shall
not render the entire Section unenforceable but, to the extent possible, shall
be appropriately adjusted to render such provision enforceable.

14.              Inventions. All systems, inventions, discoveries, apparatus,
techniques, methods, know-how, formulae or improvements made, developed or
conceived by Executive during Executive’s employment by the Company that (i) are
directly relevant to the Company’s business as then constituted, (ii) are
developed as a part of the tasks and assignments that are the duties and
responsibilities of Executive, and (iii) were created using substantially the
Company’s resources, such as time, materials and space, shall be and continue to
remain the Company’s exclusive property, without any added compensation or any
reimbursement for expenses to Executive, and upon the conception of any and
every such invention, process, discovery or improvement and without waiting to
perfect or complete it, Executive promises and agrees that Executive will
immediately disclose it to the Company and to no one else and thenceforth will
treat it as the property and secret of the Company. Executive will also execute
any instruments requested from time to time by the Company to vest in it
complete title and ownership to such invention, discovery or improvement and
will, at the request of the Company, do such acts and execute such instruments
as the Company may require, but at the Company’s expense (and if requested
following the term of this Agreement, then at the customary hourly rate for time
requested and spent), to obtain patents, trademarks or copyrights in the United
States and foreign countries, for such invention, discovery or improvement and
for the purpose of vesting title thereto in the Company, all without any
reimbursement for expenses (except as provided in Section 9 or otherwise) and
without any additional compensation of any kind to Executive.

15.              Section 409A.

The provisions of this Agreement are intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and any final regulations
and guidance promulgated thereunder (“Section 409A”) or an exemption thereunder
and shall be construed and administered in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.

11

 



To the extent that Executive will be reimbursed for costs and expenses or
in-kind benefits, except as otherwise permitted by Section 409A, (a) the right
to reimbursement or in-kind benefits is not subject to liquidation or exchange
for another benefit, (b) the amount of expenses eligible for reimbursement, or
in-kind benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year; provided that the foregoing clause (b) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect and (c) such payments shall be made on or
before the last day of the taxable year following the taxable year in which
Executive incurred the expense.

A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
constitutes a “Separation from Service” within the meaning of Section 409A and,
for purposes of any such provision of this Agreement references to a
“termination,” “termination of employment” or like terms shall mean Separation
from Service.

Any payments under this Agreement that may be excluded from Section 409A either
as separation pay due to an involuntary separation from service or as a
short-term deferral shall be excluded from Section 409A to the maximum extent
possible. Each installment payable hereunder shall constitute a separate payment
for purposes of Treasury Regulation Section 1.409A-2(b), including Treasury
Regulation Section 1.409A-2(b)(2)(iii). Each payment that is made within the
terms of the “short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4) is intended to meet the “short-term deferral” rule. Each other
payment is intended to be a payment upon an involuntary termination from service
and payable pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii), et.
seq., to the maximum extent permitted by that regulation, with any amount that
is not exempt from Code Section 409A being subject to Code Section 409A.

Notwithstanding anything to the contrary in this Agreement, if Executive is a
“specified employee” within the meaning of Section 409A at the time of
Executive’s termination, then only that portion of the severance and benefits
payable to Executive pursuant to this Agreement, if any, and any other severance
payments or separation benefits which may be considered deferred compensation
under Section 409A that is payable on account of the Executive’s termination
(other than by reason of death) (together, the “Deferred Compensation Separation
Benefits”) that are due to Executive on or within the six (6) month period
following Executive’s termination will accrue during such six (6) month period
and will become payable in one lump sum cash payment on the date six (6) months
and one (1) day following the date of Executive’s termination of employment. All
subsequent Deferred Compensation Separation Benefits, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit.
Notwithstanding anything herein to the contrary, if Executive dies following
termination but prior to the six (6) month anniversary of Executive’s
termination date, then any payments delayed in accordance with this paragraph
will be payable in a lump sum as soon as administratively practicable after the
date of Executive’s death and all other Deferred Compensation Separation
Benefits will be payable in accordance with the payment schedule applicable to
each payment or benefit.

12

 



16.              Excess Parachute Payments under Code Section 280G.
Notwithstanding any other provisions of this Agreement, if any “payments”
(including, without limitation, any benefits or transfers of property or the
acceleration of the vesting of any benefits) in the nature of compensation under
any arrangement that is considered contingent on a Change in Control for
purposes of Section 280G of the Code, together with any other payments that
Executive has the right to receive from the Company or any corporation that is a
member of an “affiliated group” (as defined in Section 1504(a) of the Code
without regard to Section 1504(b) of the Code) of which the Company is a member,
would constitute a “parachute payment” (as defined in Section 280G(b)(2) of the
Code), such “payments” may, at Executive’s sole election, be reduced to the
largest amount as will result in no portion of such “payments” being subject to
the excise tax imposed by Section 4999 of the Code. The type of payments to be
electively reduced under this paragraph, if any, will be at the discretion of
Executive.

17.              Miscellaneous.

(a)                Executive acknowledges that the services to be rendered by
him under the provisions of this Agreement are of a special, unique and
extraordinary character and that it would be difficult or impossible to replace
such services. Furthermore, the parties acknowledge that monetary damages alone
would not be an adequate remedy for any breach by Executive of Section 12 or
Section 13 of this Agreement. Accordingly, Executive agrees that any breach by
Executive of Section 12 or Section 13 of this Agreement shall entitle the
Company, in addition to all other legal remedies available to it, to apply to
any court of competent jurisdiction to seek to enjoin such breach. The parties
understand and intend that each restriction agreed to by Executive hereinabove
shall be construed as separable and divisible from every other restriction, that
the unenforceability of any restriction shall not limit the enforceability, in
whole or in part, of any other restriction, and that one or more or all of such
restrictions may be enforced in whole or in part as the circumstances warrant.
In the event that any restriction in this Agreement is more restrictive than
permitted by law in the jurisdiction in which the Company seeks enforcement
thereof, such restriction shall be limited to the extent permitted by law. The
remedy of injunctive relief herein set forth shall be in addition to, and not in
lieu of, any other rights or remedies that the Company may have at law or in
equity.

(b)               Neither Executive nor the Company may assign or delegate any
of their rights or duties under this Agreement without the express written
consent of the other; provided, however, that the Company shall have the right
to delegate its obligation of payment of all sums due to Executive hereunder,
provided that such delegation shall not relieve the Company of any of its
obligations hereunder.

(c)                During the term of this Agreement, the Company (i) shall
indemnify and hold harmless Executive and his heirs and representatives as, and
to the extent, provided in the Company’s bylaws and (ii) shall cover Executive
under the Company’s directors’ and officers’ liability insurance on the same
basis as it covers other senior executive officers and directors of the Company.

13

 



(d)               This Agreement constitutes and embodies the full and complete
understanding and agreement of the parties with respect to Executive’s
employment by the Company, supersedes all prior understandings and agreements,
whether oral or written, between Executive and the Company, and shall not be
amended, modified or changed except by an instrument in writing executed by the
party to be charged. The invalidity or partial invalidity of one or more
provisions of this Agreement shall not invalidate any other provision of this
Agreement. No waiver by either party of any provision or condition to be
performed shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same time or any prior or subsequent time.

(e)                This Agreement shall inure to the benefit of, be binding upon
and enforceable against, the parties hereto and their respective successors,
heirs, beneficiaries and permitted assigns.

(f)                The headings contained in this Agreement are for convenience
of reference only and shall not affect in any way the meaning or interpretation
of this Agreement.

(g)               All notices, requests, demands and other communications
required or permitted to be given hereunder shall be in writing and shall be
deemed to have been duly given when personally delivered, sent by registered or
certified mail, return receipt requested, postage prepaid, or by reputable
national overnight delivery service (e.g. Federal Express) for overnight
delivery to the Company at its principal executive office or to Executive at his
address of record in the Company’s records, or to such other address as either
party may hereafter give the other party notice of in accordance with the
provisions hereof. Notices shall be deemed given on the sooner of the date
actually received or the third business day after deposited in the mail or one
business day after deposited with an overnight delivery service for overnight
delivery.

(h)               This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Illinois without reference to
principles of conflicts of laws and each of the parties hereto irrevocably
consents to the jurisdiction and venue of the federal and state courts located
in Chicago, Illinois.

(i)                 This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one of the same instrument. The parties hereto have
executed this Agreement as of the date set forth above.

(j)                 Executive represents and warrants to the Company that he has
the full power and authority to enter into this Agreement and to perform his
obligations hereunder and that the execution and delivery of this Agreement and
the performance of his obligations hereunder will not conflict with any
agreement to which Executive is a party.

(k)               The Company represents and warrants to Executive that it has
the full power and authority to enter into this Agreement and to perform its
obligations hereunder and that the execution and delivery of this Agreement and
the performance of its obligations hereunder will not conflict with any
agreement to which the Company is a party.

[Remainder of page intentionally left blank; signature page follows.]

 



14

 

 

IN WITNESS WHEREOF, Executive and the Company have caused this Executive
Employment Agreement to be executed as of the date first above written.

      THE COMPANY:       RESTORGENEX CORPORATION           By: /s/ Stephen M.
Simes           Name: Stephen M. Simes           Title: CEO              
EXECUTIVE:               /s/ Phillip B. Donenberg   Phillip B. Donenberg    

 

 

 

 



15

 



EXHIBIT A

 

RELEASE

1.Definitions. I intend all words used in this Release to have their plain
meanings in ordinary English. Technical legal words are not needed to describe
what I mean. Specific terms I use in this Release have the following meanings:

A.“I,” “me,” and “my” include me, Phillip B. Donenberg, and anyone who has or
obtains any legal rights or claims through me, including my heirs and estate.

B.“Employer,” as used in this Release, shall at all times mean RestorGenex
Corporation and “Released Party” or “Released Parties”, individual and
collectively, means the Employer and the Employer’s parent, subsidiaries,
affiliates, present or former officers, directors, shareholders, employees,
agents or attorneys, successors, predecessors, assigns, or personal
representatives.

C.“My Claims” mean actions or causes of action, suits, claims, charges,
complaints, contracts (whether oral or written, express or implied from any
source), and promises, whatsoever, in law or equity, that I ever had, may now
have or hereafter can, shall or may have against the Employer or other Released
Party as of the date of the execution of this Release, including all unknown,
undisclosed and unanticipated losses, wrongs, injuries, debts, claim or damages
to me for, upon, or by reason of any matter, cause or thing whatsoever, that are
in any way related to my employment with or separation (termination of
employment) from the Employer.

By signing this Release, I am agreeing to release any actual and potential claim
I have or may potentially have, either as an individual or standing in the shoes
of the government, under any federal, state or local law, administrative
regulation or legal principle (except as provided in Paragraph 4 of this
Release). The following listing of laws and types of claims is not meant to, and
shall not be interpreted to, exclude any particular law or type of claim, law,
regulation or legal principle not listed. I understand I am releasing all my
Claims, including, but not limited to, claims for invasion of privacy; breach of
written or oral, express or implied, contract; fraud or misrepresentation; and
any claim under the Age Discrimination in Employment Act of 1967 (“ADEA”), 29
U.S.C. § 626, as amended, the Older Workers Benefit Protection Act of 1990
(“OWBPA”), 29 U.S.C. 626(f), Title VII of the Civil Rights Act of 1964 (“Title
VII”), 42 U.S.C. § 2000e, et seq., the Americans with Disabilities Act
Amendments Act (“ADAAA”), 29 U.S.C. § 2101, et seq., the Family and Medical
Leave Act (“FMLA”), 29 U.S.C. § 2601 et seq., the Employee Retirement Income
Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §§ 1001, et seq., Equal
Pay Act (“EPA”), 29 U.S.C. § 206(d), the Worker Adjustment and Retraining
Notification Act (“WARN”), 29 U.S.C. § 2101 et seq., the False Claims Act, 31
U.S.C. § 3729 et seq., the Illinois Human Rights Act §775 ILCS 5, any other
state human rights or fair employment practices act, and any other federal,
state, or local statute, law, rule, regulation, ordinance or order. This
includes, but is not limited to, claims for violation of any civil rights laws
based on protected class status; claims for assault, battery, defamation,
intentional or negligent infliction of emotional distress, breach of the
covenant of good faith and fair dealing, promissory estoppel, negligence,
negligent hiring, retention or supervision, retaliation, constructive discharge,
violation of whistleblower protection laws, unjust enrichment, violation of
public policy, and all other claims for unlawful employment practices, and all
other common law or statutory claims. To the maximum extent permitted by law, I
agree that I will not seek and waive any right to accept any relief or award
from any charge or action against the Employer before any federal, state, or
local administrative agency or federal state or local court whether filed by me
or on my behalf with respect to any claim or right covered by this Release.

16

 



2.Agreement to Release My Claims. Except as stated in Paragraph 4, I agree to
give up all My Claims, waive any rights thereunder, and forever discharge the
Employer and all Released Parties of and from any and all liability to me for
actions or causes of action, suits, or Claims. To the maximum extent permitted
by law, I agree that I will not seek and I waive any right to accept any relief
or award from any charge or action against the Employer or other Released Party
before any federal, state, or local administrative agency or federal state or
local court whether filed by me or on my behalf with respect to any claim or
right covered by this Release. I also agree to withdraw any and all of my
charges and lawsuits against Employer or other Released Party, except that I
may, but am not required to, withdraw or dismiss, or attempt to withdraw or
dismiss, any charges that I may have pending against the Employer or other
Released Party with the EEOC or other civil rights enforcement agency.

In exchange for my agreement to release my Claims, I am receiving satisfactory
Consideration (compensation) from the Employer to which I am not otherwise
entitled by law, contract, or under any Employer policy. The consideration I am
receiving is a full and fair payment for the release of all my Claims. The
Employer and the Released Parties do not owe me anything in addition to what I
will be receiving.

3.Older Workers Benefit Protection Act. [This section may be revised if
Executive terminates employment as part of a “group” termination.] The Older
Workers Benefit Protection Act (“OWBPA”) applies to individuals age 40 and older
and sets forth certain criteria for such individuals to waive their rights under
the Age Discrimination in Employment Act (“ADEA”) in connection with an exit
incentive program or other employment termination program. I understand and have
been advised that this Release of My Claims is subject to the terms of the
OWBPA. The OWBPA provides that an individual cannot waive a right or claim under
the ADEA unless the waiver is knowing and voluntary. I have been advised of this
law, and I agree that I am signing this Release voluntarily, and with full
knowledge of its consequences. I understand that the Employer is giving me at
least twenty-one (21) days from the date I received a copy of this Release to
decide whether I want to sign it. I acknowledge that I have been advised to use
this time to consult with an attorney about the effect of this Release. If I
sign this Release before the end of the twenty-one (21) day period it will be my
personal, voluntary decision to do so, and will be done with full knowledge of
my legal rights. I agree that material and/or immaterial changes to the
Separation Agreement or this Release will not restart the running of this
consideration period.

17

 

 

4.Exclusions from Release. My Claims do not include my rights, if any, to claim
the following: unemployment insurance or workers compensation benefits; claims
for my vested post-termination benefits under any 401(k) or similar
tax-qualified retirement benefit plan; my COBRA rights; and my rights to enforce
the terms of this Release.

A.Nothing in this Release interferes with my right to file a charge with the
Equal Employment Opportunity Commission (“EEOC”) or other local civil rights
enforcement agency, or participate in any manner in an EEOC investigation or
proceeding under Title VII, the ADA, the ADEA, or the EPA. I, however,
understand that I am waiving my right to recover individual relief including,
but not limited to, back pay, front pay, reinstatement, attorneys’ fees, and/or
punitive damages, in any administrative or legal action whether brought by the
EEOC or other civil rights enforcement agency, me or any other party.

B.Nothing in this Release interferes with my right to challenge the knowing and
voluntary nature of this Release under the ADEA and/or OWBPA, if I have rights
under such laws.

C.I agree that the Employer and the Released Parties reserve any and all
defenses, which any of them has or might have against any claims brought by me.
This includes, but is not limited to, the Employer’s or other Released Party’s
right to seek available costs and attorneys’ fees, and to have any monetary
award granted to me, if any, reduced by the amount of money that I received in
consideration for this Release.

5.Effective Date; Right to Rescind or Revoke. I understand that insofar as this
Release relates to my rights under the Age Discrimination in Employment Act
(“ADEA”), it shall not become effective or enforceable until seven (7) days
after I sign it. I also have the right to rescind (or revoke) this Release
insofar as it extends to potential claims under the ADEA by written notice to
Employer within seven (7) calendar days following my signing this Release (the
“Rescission Period”). Any such rescission (or revocation) must be in writing and
hand-delivered to Employer or, if sent by mail, postmarked within the applicable
time period, sent by certified mail, return receipt requested, and addressed as
follows:

A.post-marked within the seven (7) day Rescission Period;

B.properly addressed to

[INSERT NAME AND ADDRESS]; and

 

C.sent by certified mail, return receipt requested.

6.I Understand the Terms of this Release. I have had the opportunity to read
this Release carefully and understand all its terms. I have had the opportunity
to review this Release with my own attorney. In agreeing to sign this Release, I
have not relied on any statements or explanations made by the Employer or its
attorneys. I understand and agree that this Release and the attached Agreement
contain all the agreements between the Employer (and any other Released Party)
and me. We have no other written or oral agreements. I understand this Release
is a very important legal document and I agree to be bound by the terms of this
Release.



Dated: _________, 20__

_______________

Phillip B. Donenberg



 





 



18

 

